Examiner’s Comment
Allowable Subject Matter
Claims 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 28, the prior art fails to teach or disclose a method for measuring aerosol particles, the method comprising: a corona electrode and a counter-electrode together form an electric field, which generates the corona discharge, and wherein the counter-electrode has a substantially hemispherical inner portion to define the charging space, the method further comprising providing an input flow by sampling flue gas of a combustion facility, and guiding aerosol particles of the input flow into the charging space, in combination with all the limitations set forth in claim 28. 	Regarding claim 29, the prior art fails to teach or disclose a method for measuring aerosol particles, the method comprising: a corona electrode and a counter-electrode together form an electric field, which generates the corona discharge, and wherein the counter-electrode has a substantially hemispherical inner portion to define the charging space; the method further comprising providing an input flow by sampling exhaust gas of an engine, and guiding aerosol particles of the input flow into the charging space, in combination with all the limitations set forth in claim 29. 	Regarding claim 30, the prior art fails to teach or disclose a method for measuring aerosol particles, the method comprising: a corona electrode and a counter-electrode together form an electric field, which generates the corona discharge, and wherein the counter-electrode has a substantially hemispherical inner portion to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838